DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a plurality of receiving circuits which are respectively connected to the receiving antennas and generate a second signal from the first signal; and a signal processing unit which processes the second Signal”
And further “the signal processing unit switches a combination of the second signal to be processed, for each frame indicating a time period extending from when the transmitting antenna transmits the electromagnetic wave to when the signal processing unit processes the second signal.”


Claim 8 and 11 recite “receiving channels indicating paths from the respective receiving antennas to the signal processing unit.”  Previous claims recite a “receiving circuit” which connects the receiving antennas to the signal processing unit.  It is unclear if the channels and circuits are the same.  

Claim 9 recites “generates a combination of the second signal to be processed for each frame, from the second signal corresponding to the receiving channel which does not fail.”  This is an if/then statement, but provides only one outcome for the conditional.  That is, there is no recited outcome for what occurs if the receiving channel, or all of the receiving channels, fail.  

Additional claims are rejected at least for their dependence upon a rejected base claim.  

Allowable Subject Matter
s 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Based on the Applicant’s specification, it is considered apparent to the Examiner that Applicant’s invention seeks to capture “each of the plurality of receiving circuits generates a corresponding second signal from the corresponding first signals” and further that “the signal processing unit generates a combination of second signals, and switches a combination of the respective second signals to be processed”.
However, Applicant must include limitations drawn to such an embodiment. 
Based on this interpretation of the claim language the claims are found to be allowable as the limitations of “the signal processing unit switches a combination of the second signal to be processed, for each frame indicating a time period extending from when the transmitting antenna transmits the electromagnetic wave to when the signal processing unit processes the second signal” are believed to be non-obvious. 
The closest prior art is found to be:
Kollmer (US 2015/0356323) which discloses a vehicular radar having a plurality of receiving channels which are switched to determine a failure in the signal processing.  
Asbury (US 5510794) which teaches a vehicular radar transponder system which combines received signals based on a desired frame time intervals. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M BYTHROW/Primary Examiner, Art Unit 3648